Exhibit 10.17
Renegy Holdings, Inc.
60 E. Rio Salado Parkway, Suite 1012
Tempe, AZ 85281
December 31, 2008
Robert M. Worsley
Christi M. Worsley
Robert M. Worsley and Christi M. Worsley
Revocable Trust
3418 N. Val Vista Drive
Mesa, Arizona 85213
Dear Bob and Christi:
     The purpose of this letter is to modify your obligations relating to the
funding of the DSR Account (as defined in the Credit Agreement dated as of
September 1, 2006, as amended, among Renegy, LLC, Renegy Trucking, LLC,
Snowflake White Mountain Power, LLC (“SWMP”), CoBank, ACB, as Administrative
Agent and Collateral Agent, the LC Issuer as defined therein, and the Lenders
party thereto (the “Credit Agreement”)) pursuant to the letter agreement dated
August 13, 2008 between each of you and the Company (the “Second Letter
Agreement”), and to finalize your obligations to the Company to guarantee
payment of the remaining Project Costs under the Overrun Guaranty, the
Contribution and Merger Agreement, the First Letter Agreement (as each of such
terms are defined below) and the Second Letter Agreement.
     Pursuant to the Second Letter Agreement, you agreed to satisfy the
obligation of SWMP to fund the DSR Account up to and in the amount of $2,762,342
on or prior to the Term-Conversion Date (as defined in the Credit Agreement),
for such time as the Credit Agreement shall remain in effect, less any DSR
Reductions (as defined in the Second Letter Agreement). The Second Letter
Agreement provides that you may satisfy the foregoing obligation by providing a
letter of credit as specifically provided in the Credit Agreement.
     The Company anticipates that Comerica Bank (“Comerica”) will provide,
pursuant to an amendment to the current credit agreement between the Company and
Comerica or pursuant to a new credit agreement between the parties (in either
case, the “Comerica Agreement”), a DSR Letter of Credit (as defined in the
Credit Agreement) for the account of the Company, on or prior to the
Term-Conversion Date (as defined in the Credit Agreement), to satisfy SWMP’s
obligation to fund the DSR Account under the Credit Agreement. Comerica has
indicated that its preference is to issue the DSR Letter of Credit for the
account of the Company rather than to issue it for your account under a separate
agreement with you, as was contemplated under the Second Letter Agreement.
Accordingly, under the terms of the Comerica Agreement, the Company will agree
to

 



--------------------------------------------------------------------------------



 



reimburse Comerica for any amounts drawn on the DSR Letter of Credit (the
“Reimbursement Obligation”).
     The Company and the Special Committee have agreed to accept the structure
proposed by Comerica, subject to the following terms, and would like to confirm
your acceptance of these terms:
     1. For such time as the Credit Agreement shall remain in effect, in the
event the Administrative Agent draws upon the DSR Letter of Credit to fund the
DSR Account, you agree to directly reimburse Comerica in accordance with the
terms of the Comerica Agreement up to the amount of $2,762,342 in order to
satisfy the Reimbursement Obligation. Further, for such time as the Credit
Agreement shall remain in effect, your obligations with respect to the DSR
Account pursuant to the Second Letter Agreement shall continue to apply to the
extent that the DSR Letter of Credit is for any reason unavailable to fund the
DSR Account as required under the Credit Agreement, including during the period
between the date of this letter and the amendment of the current credit
agreement between the Company and Comerica, or the execution of a new credit
agreement between the parties, to provide for the issuance of the DSR Letter of
Credit by Comerica.
     2. Your obligations with respect to the DSR Account, the DSR Letter of
Credit and the Reimbursement Obligation pursuant to Section 1 above, and your
guarantee obligations with respect to the Reimbursement Obligation pursuant to
the last sentence of Section 3 below, shall continue to be subject to the DSR
Reduction as provided in the Second Letter Agreement.
     3. You agree to continue to personally guarantee all of the Company’s
obligations under the Company’s current credit agreement with Comerica, which
provides for a non revolving line of credit facility for a principal amount of
up to $7,250,000, until such time that all borrowings under such credit facility
and all other amounts due pursuant to the credit agreement are paid in full. In
addition, you agree to personally guarantee the Company’s Reimbursement
Obligation with respect to the DSR Letter of Credit for such time as the Credit
Agreement shall remain in effect and the DSR Letter of Credit remains
outstanding.
     4. Provided that the closing shall occur with respect to the tax equity
financing transaction contemplated by the definitive agreements executed by the
Company and an institutional investor on or about the date of this letter, and
except as provided in this letter, the Company agrees that all of your remaining
obligations to the Company to guarantee payment of the remaining Project Costs
under the Overrun Guaranty, the Contribution and Merger Agreement, the First
Letter Agreement (as each of such terms are defined below) and the Second Letter
Agreement shall be deemed satisfied in full by each of you, including, without
limitation, with respect to your obligation to use commercially reasonable
efforts to make available to the Company one or more loans in the aggregate
principal amount of $4,000,000 pursuant to the Second Letter Agreement.

 



--------------------------------------------------------------------------------



 



     5. If you default on the terms of this letter, your obligations under this
letter shall not be subject to either the Basket or the Cap in the Contribution
and Merger Agreement. Any claims the Company may make for breach of this letter
may not be satisfied by stock of the Company and shall be satisfied by you
solely in cash, or in the case of Section 1, as otherwise provided in the Credit
Agreement.
     6. You agree that this letter is personal to you and that it is not
assignable without the written consent of the Company. The Company shall have
the right to assign the rights, benefits and obligations of this letter to its
successors and assigns.
     7. You agree that irreparable damage would occur in the event that any of
the provisions of this letter were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that,
without limiting the availability of any other remedies, each of the parties to
this letter shall be entitled to an injunction or injunctions to prevent
breaches of this letter and to enforce specifically the terms and provisions of
this letter exclusively in the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware).
     Once agreed and accepted by you, this letter shall be an enforceable
agreement and an enforceable amendment to the Contribution and Merger Agreement
dated as of May 8, 2007, as amended, by and among you, the Company, and certain
affiliated parties (the “Contribution and Merger Agreement”), the Overrun
Guaranty dated as of October 1, 2007 by and between each of you and the Company
(the “Overrun Guaranty”), the letter agreement dated February 12, 2008 between
each of you and the Company (the “First Letter Agreement”), and the Second
Letter Agreement, and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. You agree that there
is sufficient consideration for this agreement. Except as specified in this
letter, all terms and conditions of the Contribution and Merger Agreement, the
Overrun Guaranty, the First Letter Agreement and the Second Letter Agreement
shall remain in full force and effect. Unless otherwise defined herein, all
capitalized terms in this letter shall have the same meanings as set forth in
the Contribution and Merger Agreement, the Overrun Guaranty, the First Letter
Agreement and the Second Letter Agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



            Very truly yours,
      /s/ Ricardo Levy       Ricardo Levy, Chair of the Special      Committee
of the Board of Directors     

            Renegy Holdings, Inc.
      /s/ Robert Zack       Robert Zack      Chief Financial Officer     

Accepted and agreed as of this
31st day of December, 2008

            /s/ Robert M. Worsley       Robert M. Worsley              /s/
Christi M. Worsley       Christi M. Worsley           

Robert M. Worsley and Christi M. Worsley Revocable Trust

      /s/ Robert M. Worsley
 
Robert M. Worsley, Trustee   /s/ Christi M. Worsley
 
Christi M. Worsley, Trustee

 